Citation Nr: 0938423	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for left shoulder 
dislocation.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite.

3.  Entitlement to service connection for residuals of 
frostbite.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in April 2007 by the 
undersigned Veterans Law Judge. 

The issue of entitlement to service connection for renal 
failure was originally on appeal but was withdrawn in an 
October 2006 statement, as well as during the April 2007 
hearing.

During the April 2007 hearing, the Veteran expressed his 
desire to claim entitlement to service connection for a low 
back disability.  Entitlement to service connection for a 
back disability was denied by the Board in January 1985.  
This matter is REFERRED to the RO for appropriate action.

In June 2007, the Board reopened the claim for entitlement to 
service connection for left shoulder dislocation and remanded 
the claims for additional development.  That development 
having been completed, the claims are now partially ready for 
appellate review.

The issue of entitlement to service connection for residuals 
of frostbite is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left shoulder dislocation is causally or 
etiologically related to service.

2.  The Veteran's claim for entitlement to service connection 
for residuals of frostbite was originally denied by the RO in 
November 1977 on the basis that there was no evidence of 
frostbite during service.  The Veteran did not perfect an 
appeal.  The RO confirmed that decision in October 1982.

3.  Evidence pertaining to the Veteran's residuals of 
frostbite received since the October 1982 rating decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for left shoulder dislocation is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The RO's October 1982 decision that denied service 
connection for residuals of frostbite is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  Evidence received since the October 1982 rating decision 
is new and material, and the Veteran's claim for service 
connection for residuals of frostbite is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Left Shoulder 
Dislocation

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
left shoulder dislocation.  He asserts his left shoulder was 
injured during service.  The Veteran testified in April 2007 
that he first dislocated his left shoulder during basic 
training in December 1965, but did not seek medical attention 
at that time.  He asserts that his shoulder continues to 
dislocate since that incident.

Service treatment records were reviewed.  The Veteran's 
entrance examination from September 1965 did not note any 
shoulder abnormalities.  In October 1967, the Veteran 
complained of hurting his shoulder during basic training and 
requested to see the doctor.  It was noted that the Veteran 
had a history of dislocating his shoulder, but had no pain at 
that time.  Records indicate he was sent to the orthopedic 
clinic, but there are no records pertaining to the orthopedic 
clinic are located in the service treatment records.  The 
Veteran's November 1967 separation examination did not note 
any abnormalities; however, the Veteran indicated on his 
medical history questionnaire that he had a painful or 
"trick" shoulder or elbow.  Further, the physician noted 
minor shoulder trouble in the summary portion of the 
document.

Post-service treatment records were also reviewed.  Private 
treatment records indicate the Veteran has been treated for 
shoulder pain.  A letter received from a private physician in 
December 2004 indicate the Veteran had been receiving 
treatment from 1998 for shoulder pain, and for his shoulder 
slipping out of socket.  The physician additionally notes 
that although the Veteran did not see a physician immediately 
after his left shoulder injury occurred back in the 1960's, 
based on his history, it is very likely that the injury could 
be related to service.

The Veteran was afforded a VA examination in September 2008.  
The Veteran reported his account of injuring his shoulder 
during basic training.  He asserted that he generally moves 
his shoulder around to get it back in place when it becomes 
dislocated.  The Veteran stated he has to be careful how he 
moves his left arm.  The Veteran complained of giving way, 
instability, pain, stiffness, weakness, and incoordination of 
the left shoulder.  The examiner stated the Veteran tended to 
keep his left arm by his side.  Physical examination revealed 
mild to moderate muscle atrophy of the posterior left 
shoulder girdle compared to the right posterior shoulder 
region about the Veteran's scapula.  Range of motion was 
normal without spasm.  The Veteran could place both hands 
behind his head but lacked about 35 degrees when bringing his 
left arm back to neutral position.  The Veteran had 120 
degrees of active abduction of the right arm and could raise 
his right arm over his head to about 170 degrees but only had 
about 90 degrees of active abduction of the left arm with 100 
degrees of forward elevation, with fear that his left 
shoulder was going to dislocate.  The examiner noted that 
after examination, the Veteran walked down the hall holding 
his left arm to his side and did not swing it very much.  The 
Veteran was noted to have objective evidence of pain with 
active motion and repeated motion of the left shoulder.  The 
examiner opined that the Veteran's current left shoulder 
disability is at least as likely as not related to his 
service left shoulder condition.  The examiner stated this 
opinion was based on the examination and review of the claims 
file, as well as the documented history of left shoulder 
dislocation in service, as shown in service records from 
October 1967 and November 1967.

Resolving all doubt in favor of the Veteran, and taking into 
consideration the service treatment records, post-service 
treatment records and the positive medical opinion, the Board 
finds that service connection for left shoulder dislocation 
is granted.


III.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Residuals of 
Frostbite

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that the 
original claim for service connection was denied by a 
November 1977 rating decision, at which time the RO found 
that there was no evidence of frostbite during service.  This 
decision became final.  In October 1982, the RO found that no 
new and material evidence had been submitted and the 
Veteran's claim remained unopened.  The Veteran was notified 
of his right to appeal that decision in October 1982.  
Although the Veteran submitted a Notice of Disagreement, the 
Veteran did not file a timely substantive appeal with that 
rating decision, and accordingly, the October 1982 rating 
decision became final when the Veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection may only be opened if new and material 
evidence is submitted.

In this instance, since the October 1982 rating decision 
denied the claim on the basis that there was no evidence of 
frostbite during service, the Board finds that new and 
material evidence would consist of evidence that the Veteran 
experienced frostbite during service.

Evidence received since the October 1982 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran testified in April 2007 that during basic 
training, after being on biv wac for a week, he experienced 
numbness and loss of feeling in his toes and feet and that he 
currently still experiences these symptoms.  The Board notes 
that the Veteran is capable of testifying as to observable 
symptoms of an injury or illness, as well as the length of 
time those symptoms have persisted.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
residuals of frostbite is reopened.

The Board has reopened the claim of service connection for 
residuals of frostbite, and is remanding the claim, as will 
be discussed below.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case 
are not prejudicial to the Veteran at this time.


ORDER

Service connection for left shoulder dislocation is granted.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
frostbite; to this extent, the appeal is granted.


REMAND

The claim of service connection for residuals of frostbite 
has been reopened.  In light of the evidence presented, 
additional development is necessary.  

Medical evidence submitted indicates the Veteran was treated 
for residuals of frostbite by private physicians during the 
months of February 1972, December 1976, and January 1977.  
The private physician indicated this treatment was secondary 
to a history of frostbite during military service in February 
1966.  Additionally, medical records indicate the Veteran 
currently complains of numbness and tingling in his toes.

The VA has a duty to afford a Veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  A remand is necessary to afford the Veteran a VA 
examination with a nexus opinion in order to ascertain 
whether the Veteran's current numbness and tingling of the 
toes is related to service.

Additionally, all updated treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file any updated treatment 
records.  Ask the Veteran if he has 
recently received treatment for his 
feet from any facility and obtain and 
associate with the claims file any such 
records. 

2.  Afford the Veteran a VA examination 
for residuals of frostbite to the feet.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
current foot disability had its onset 
during service, is a result of frostbite, 
or is in any other way causally related 
to service or to the symptoms that he 
described he experienced during his 
active service.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

3.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


